In the United States Court of Federal Claims
                                       No. 22-533C
                                 (Filed: August 23, 2022)
                                NOT FOR PUBLICATION

                                             )
    JOHN LEE BASEY,                          )
                                             )       Pro Se; Sovereign Citizen Allegations;
                Pro Se Plaintiff,            )       Dismissal for Lack of Subject Matter
                                             )       Jurisdiction
    v.                                       )
                                             )
    THE UNITED STATES,                       )
                                             )
                       Defendant.            )
                                             )

                                    DISMISSAL ORDER

       Now pending before the court is pro se plaintiff John Lee Basey’s motion to seal
these proceedings, ECF No. 6, and defendant the United States’ motion to dismiss, ECF
No. 8. Mr. Basey, a Texas state inmate, has filed a complaint in this court alleging that
when his name is spelled in capital letters, such as on his birth certificate or court filings,
his name does not identify him. Compl. at 1-3, ECF No. 1. 1 Rather, he argues that his
name in capital letters identifies his corporate identity, a legal fiction controlled by the
government. Id. He alleges that when the United States issued his birth certificate, the
government replaced him, “the livingman, as a quasi-corporation/Surety for the all Caps
Name/Private Business Trust,” and that this was done without his “knowledge or
consent.” Id. at 3.

       Mr. Basey therefore claims that the issuance of his birth certificate created a
“unilateral contract by fraud” for the “sole benefit of the U.S. Government.” Id. He
requests, among other injunctive relief, that the court order his release from prison and
that “any and all Past, or prese[]nt cases shall be void, Nunc pro Tunc Ab Initio.” Id. at
4. He additionally asks that the court order “the United States Secretary of Treasury to
Discharge all Debts attached to” his “Private Business Trust Estate,” and “Set-up a


1
 The citations to the complaint and its attachments refer to the page numbers generated by the
court’s CM/ECF system.
Monthly allowance for [his] use and enjoyment.” Id. He seeks $250,000,000 in
damages. Id., Attach. 4 at 1, ECF No. 1-4.

        Several weeks after filing his complaint, Mr. Basey filed a motion to seal these
proceedings. Mot. to Seal at 1. He asks that the court place his case in “Exclusive
Equitable Jurisdiction” in chambers and moves to seal this case “From Public Viewing.”
Id. at 1-2. In support, Mr. Basey argues that these proceedings should be sealed to secure
his “private civilian due process rights” and so that “the public may not be alarmed.” Id.
at 1.

        The government then filed a motion to dismiss Mr. Basey’s claims, arguing that
this court lacks subject matter jurisdiction, or, alternatively, that Mr. Basey has failed to
state a claim upon which relief may be granted. Mot. to Dismiss at 3-5. The government
argues that “the complaint neither identifies a viable contract with the United States nor a
money-mandating source of law as required by the Tucker Act,” and instead asserts
claims under a “sovereign citizen” theory of recovery, which the court “has rejected on
several prior occasions.” Reply at 1, ECF No. 10.

       For the reasons discussed below, the court denies Mr. Basey’s motion to seal and
grants the government’s motion to dismiss. Beginning first with Mr. Basey’s motion to
seal, while there is a presumption in favor of the common law right of access to judicial
records, courts maintain the discretion to determine whether public access is appropriate.
See Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597-99 (1978); In re Violation of
Rule 28(D), 635 F.3d 1352, 1356-57 (Fed. Cir. 2011). Access may be denied if the
records might be used for improper purposes. Nixon, 435 U.S. at 598. The party filing a
motion to seal bears the burden of providing a “compelling justification” to overcome the
presumption of public access. Crowley Gov’t Servs., Inc. v. United States, No. 21-1387,
2022 WL 728680, at *2 (Fed. Cl. Mar. 10, 2022). Because Mr. Basey has not shown that
this case involves information that may be used by the general public for improper
purposes, and has not otherwise provided a compelling justification to seal these
proceedings, the motion to seal is denied.

       The court next turns to the government’s motion to dismiss for lack of subject
matter jurisdiction under Rule 12(b)(1) of the Rules of the United States Court of Federal
Claims (“RCFC”). 2 Under the Tucker Act, an action may be maintained in this court if it
is “founded either upon the Constitution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied contract with the United States, or

2
 The government has also moved to dismiss Mr. Basey’s complaint for failure to state a claim
under RCFC 12(b)(6). Mot. to Dismiss at 4-5. Because the court grants the government’s
motion to dismiss under RCFC 12(b)(1), the court does not address this alternative argument.



                                              2
for liquidated or unliquidated damages in cases not sounding in tort.” 28 U.S.C. §
1491(a)(1). The plaintiff bears the burden of establishing the court’s subject matter
jurisdiction. Brandt v. United States, 710 F.3d 1369, 1373 (Fed. Cir. 2013). Because he
is a pro se litigant, the court construes the allegations in Mr. Basey’s complaint liberally.
Ottah v. Fiat Chrysler, 884 F.3d 1135, 1141 (Fed. Cir. 2018). Regardless of pro se
status, however, a plaintiff always bears the burden of establishing subject matter
jurisdiction. Ibrahim v. United States, 799 F. App’x 865, 867 (Fed. Cir. 2020).
Moreover, “[a]lthough pro se plaintiffs are given some leniency in presenting their case,
their pro se status does not immunize them from pleading facts upon which a valid claim
can rest.” Stroughter v. United States, 89 Fed. Cl. 755, 760 (2009) (citing Ledford v.
United States, 297 F.3d 1378, 1382 (Fed. Cir. 2002)).

       While somewhat difficult to follow, Mr. Basey’s complaint is based on an alleged
contract with the United States that was purportedly created by his birth certificate.
Compl. at 1-4; Resp. at 12, ECF No. 9. 3 Mr. Basey is proceeding under the discredited
“sovereign citizen” theory. See Gravatt v. United States, 100 Fed. Cl. 279, 282-83
(2011); Potter v. United States, No. 22-720C, 2022 WL 2840497, at *2-5 (Fed. Cl. July
21, 2022); Davenport v. United States, No. 17-1122C, 2017 WL 5988354, at *2 (Fed. Cl.
Dec. 4, 2017). Proponents of this theory believe that, prior to the passage of the
Fourteenth Amendment, people were citizens only of their individual states. Gravatt,
100 Fed. Cl. at 283. Following the passage of the Fourteenth Amendment, sovereign
citizen plaintiffs believe that the government uses birth certificates and social security
documents as “contracts” to “trick[]” individuals into becoming United States citizens.
Id. The government then uses these birth certificates and social security documents as
security for the national debt, and this security interest creates individual trust fund
accounts that contain each person’s lifetime “profits.” Id. “Sovereign citizen plaintiffs
often make a distinction between their names written in all capital letters and the same
names written with just the initial letters capitalized,” arguing that “when they use the
proper capitalization of their names, they can redeem the funds held by the United
States.” Potter, 2022 WL 2840497, at *4. Sovereign citizen plaintiffs also “believe that
they are not subject to government authority,” and “attempt to, among other things, avoid
paying taxes, extinguish debts, and derail criminal proceedings.” Gravatt, 100 Fed. Cl. at
282. This court has previously dismissed for lack of jurisdiction complaints invoking this
theory. Id. at 289; see also, e.g., Potter, 2022 WL 2840497, at *4; Davenport, 2017 WL
5988354, at *2.

       Likewise, here, the court lacks jurisdiction over Mr. Basey’s “sovereign citizen”
claims. Mr. Basey’s complaint contains commonly-used sovereign citizen language. For

3
 The citations to Mr. Basey’s response refer to the page numbers generated by the court’s
CM/ECF system.



                                               3
example, Mr. Basey argues that the government created a “unilateral contract by fraud”
when it issued his birth certificate. Compl. at 3. He contends that the Fourteenth
Amendment “was instrumental in shifting citizenship of each [A]merican from being
primarily a state citizen, to being a private corporation of the government.” Id., Attach. 1
at 11. He claims that his name in all capital letters refers to a separate legal entity. Id. at
1, 3. He also seeks the “return of any and all accounts” held by the government as part of
his “Private Business Trust E[s]tate.” Id. at 4. As discussed above, the court has
repeatedly dismissed such “nonsensical” claims for lack of jurisdiction. Gravatt, 100
Fed. Cl. at 289; Potter, 2022 WL 2840497, at *4; Davenport, 2017 WL 5988354, at *2.

       Moreover, because “[n]either birth certificates nor social security numbers
recognize or impose contractual rights, obligations, or duties,” Gravatt, 100 Fed. Cl. at
286, Mr. Basey fails to make any credible allegation that his birth certificate formed a
contract between himself and the United States. While a nonfrivolous allegation that a
contract exists between a plaintiff and the United States is sufficient to invoke this court’s
jurisdiction, Mr. Basey’s allegations here are so “wholly insubstantial” that dismissal for
lack of subject matter jurisdiction is appropriate. Ibrahim, 799 F. App’x at 867 (quoting
Lewis v. United States, 70 F.3d 597, 602 (Fed. Cir. 1995)); Gravatt, 100 Fed. Cl. at 286-
87.

        The court also lacks jurisdiction over any other claims, construed liberally,
asserted by Mr. Basey. To the extent that Mr. Basey challenges his criminal conviction,
see Resp. at 17, the court lacks jurisdiction over that claim, Harris v. United States, 868
F.3d 1376, 1381 (Fed. Cir. 2017) (per curiam). To the extent he is asserting a fraud claim
against the United States, see Resp. at 11, that claim sounds in tort, and the court lacks
jurisdiction, Taylor v. United States, 817 F. App’x 1021, 1022 (Fed. Cir. 2020) (mem.).
To the extent Mr. Basey asserts a criminal claim, see Compl. at 5 (citing 18 U.S.C. §
1001, governing false statements); Resp. at 11, the court lacks jurisdiction over criminal
causes of action, Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994). Moreover,
because the court lacks jurisdiction to award the money damages requested by Mr. Basey,
it also lacks jurisdiction to grant the injunctive relief he seeks. Alvarado Hosp., LLC v.
Price, 868 F.3d 983, 999 (Fed. Cir. 2017) (“The Tucker Act does not generally confer
jurisdiction for actions seeking declaratory or injunctive relief.”). Additionally, because
the court lacks jurisdiction over his claims, Mr. Basey’s request for arbitration contained
in his complaint, Compl. at 5, is denied.

       For these reasons, the government’s motion to dismiss, ECF No. 8, for lack of
subject matter jurisdiction under RCFC 12(b)(1) is GRANTED, and the complaint is
dismissed without prejudice. Mr. Basey’s motion to seal, ECF No. 6, is DENIED. Mr.
Basey’s motion to proceed in forma pauperis, ECF No. 2, which the government did not
oppose, is GRANTED, as Mr. Basey has satisfied the statutory requirements for



                                               4
proceeding in forma pauperis, 28 U.S.C. § 1915(a). The Clerk is directed to enter
judgment accordingly.

      IT IS SO ORDERED.


                                                        s/Nancy B. Firestone
                                                        NANCY B. FIRESTONE
                                                        Senior Judge




                                           5